



Exhibit 10(q)






























McDonald’s Corporation
Officer Severance Plan
















































As Amended and Restated Effective January 1, 2019











--------------------------------------------------------------------------------





TABLE OF CONTENTS
 
 
 
 
Page


ARTICLE I. Statement of Purpose
1


ARTICLE II. Definitions
1


ARTICLE III. Eligibility
5


 
 
 
 
 
Section 3.1.
 
General Eligibility Requirements.
5


 
Section 3.2.
 
Release Agreement.
6


 
 
 
 
 
ARTICLE IV. Severance Benefits
7


 
 
 
 
 
 
Section 4.1.
 
In General.
7


 
Section 4.2.
 
Computation of Severance Pay.
7


 
Section 4.3.
 
Medical, Dental and Vision Coverage.
7


 
Section 4.4.
 
Transitional Assistance.
7


 
Section 4.5.
 
Stock Options and Restricted Stock Units.
7


 
Section 4.6.
 
Sabbatical.
8


 
Section 4.7.
 
Prorated TIP Bonuses.
8


 
Section 4.8.
 
Company Vehicle.
8


 
Section 4.9.
 
Timing Rules for Certain Reimbursements and Payments.
8


 
 
 
 
 
ARTICLE V. Payment of Severance Pay and Sabbatical Pay
9


 
 
 
 
 
 
Section 5.1.
 
Form and Timing of Payments
9


 
Section 5.2.
 
Delayed Payment Date for Key Employees
9


 
Section 5.3.
 
Offsets for Foreign Severance Benefits
9


 
 
 
 
 
ARTICLE VI. Integration with Other Benefits
9


 
 
 
 
 
 
Section 6.1.
 
Other Benefit Programs Generally.
9


 
Section 6.2.
 
Accrued Vacation and Leave.
9


 
Section 6.3.
 
Continuation and Conversion Rights.
10


 
Section 6.4.
 
Educational Assistance.
10


 
Section 6.5.
 
Severance Not Compensation; Severance Period Not Service
10


 
Section 6.6.
 
Increases in Compensation, Stock Option Grants and Restricted Stock Units
10


 
Section 6.7.
 
Limitations on Severance
10


 
 
 
 
 
ARTICLE VII. Benefits Upon Death, Re-Employment or Cause
10


 
 
 
 
 
 
Section 7.1.
 
Death of Participant.
10


 
Section 7.2.
 
Rehired Employees.
11


 
Section 7.3.
 
Discontinuance or Repayment for Cause.
11


 
 
 
 
 
ARTICLE VIII. Amendment and Termination
11


 
 
 
 
 
 
Section 8.1.
 
Amendment and Termination.
11


 
Section 8.2.
 
Partial Termination of the Plan Upon a Subsidiary Change of Control Event.
12


 
 
 
 
 
ARTICLE IX.
12


 
 
 
 
 
 
Section 9.1.
 
Administrator and Named Fiduciary.
12


 
Section 9.2.
 
Plan Information.
13


 
Section 9.3.
 
ERISA Rights.
13


 
 
 
 
 
ARTICLE X. Claims Procedure
14


 
 
 
 
 
 
Section 10.1.
 
Filing a Claim
14


 
Section 10.2.
 
Review of Claim Denial
15


 
Section 10.3.
 
Exhaustion of Claims Procedure.
15


 
 
 
 
 
ARTICLE XI. Miscellaneous
15


 
 
 
 
 
 
Section 11.1.
 
Participant Information.
15








--------------------------------------------------------------------------------





 
Section 11.2.
 
Successors and Assigns.
16


 
Section 11.3.
 
Employment Rights.
16


 
Section 11.4.
 
Controlling Law, Venue.
16


 
Section 11.5.
 
Notices.
16


 
Section 11.6.
 
Interests Not Transferable.
16


 
Section 11.7.
 
Mistake of Fact or Law.
16


 
Section 11.8.
 
Representations Contrary to the Plan.
16


 
Section 11.9.
 
Plan Funding.
17


 
Section 11.10.
 
Headings.
17


 
Section 11.11.
 
Severability.
17


 
Section 11.12.
 
Taxation.
17


 
Section 11.13.
 
Indemnification.
17


 
 
 
 
 
Appendix I - Participating Entities
19


 
 
 
 
 
Appendix II - Schedules of Benefits
21


 
 
 
 
 






--------------------------------------------------------------------------------





McDONALD’S CORPORATION
OFFICER SEVERANCE PLAN
ARTICLE I.
Statement of Purpose


McDonald’s Corporation has established the McDonald’s Corporation Officer
Severance Plan (the “Plan”) to provide financial assistance through severance
payments and other benefits to officers on the United States payroll who are
subject to United States taxation and whose employment with an Employer
hereunder is terminated in a Covered Termination (as such capitalized terms are
defined herein).
The Plan is not intended to be an “employee pension benefit plan” or “pension
plan” within the meaning of Section 3(2) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”). Rather, this Plan is intended to be
a “welfare benefit plan” within the meaning of Section 3(1) of ERISA and to meet
the descriptive requirements of a plan constituting a “severance pay plan”
within the meaning of regulations published by the Secretary of Labor at Title
29, Code of Federal Regulations, Section 2510.3-2(b).
This document is a combined Plan document and summary plan description. The
terms of this document apply to Covered Terminations occurring on or after
January 1, 2019. The payment of severance benefits to any Participant who had a
Covered Termination prior to January 1, 2019 shall be determined in accordance
with the terms of the McDonald’s Severance Plan in effect at the time of such
Covered Termination. The Plan replaces any and all prior policies, plans, and
arrangements (whether written or unwritten), to the extent that such policies,
plans, and arrangements provide for payments to be made after termination of
employment directly by an Employer; other than pursuant to an Employer
retirement plan or arrangement or any individual employment, severance, or
change of control arrangement between the Employer and the Eligible Employee.
ARTICLE II.
Definitions


Cause. “Cause” means any one or more of the following:
(a)
An Eligible Employee’s commission of any act or acts involving dishonesty,
fraud, illegality, or moral turpitude;

(b)
An Eligible Employee’s willful, reckless, or material misconduct in the
performance of his or her duties;

(c)
An Eligible Employee’s willful or habitual failure to perform or neglect of
material duties; or

(d)
An Eligible Employee’s serious, reckless or material violation of McDonald’s
Standards of Business Conduct or other employment policies.







1





--------------------------------------------------------------------------------





Claim. “Claim” means a written application for Severance Benefits under Section
10.1 of the Plan.
Claimant. “Claimant” means any individual who believes that he or she is
eligible for Severance Benefits under this Plan and files a claim pursuant to
Section 10.1 of the Plan.
COBRA. “COBRA” means the provisions regarding healthcare continuation coverage
set forth in Section 601 et seq. of ERISA and Section 4980B of the Code.
COBRA Premium. “COBRA Premium” means the monthly cost of providing healthcare
continuation coverage for a qualified beneficiary under COBRA, as adjusted from
time to time.
COBRA Severance Period. The “COBRA Severance Period” means the period of time
equal to the Participant’s Weeks of Severance commencing on the first of the
month following his or her Termination Date and rounded up to the next whole
month, subject to any minimums specified in the Schedules.
Code. “Code” means the Internal Revenue Code of 1986, as amended.
Company Service Date. “Company Service Date” means an Eligible Employee’s most
recent date of hire into a full-time or benefits eligible part-time position
with an Employer, as determined by McDonald’s Human Resources Department.
Compensation. For purposes of Section 6.5 of this Plan, “Compensation” means the
defined term under the McDonald’s 401k Plan, McDonald’s Deferred Compensation
Plan, and any other long-term incentive plan, welfare benefits plan, deferred
compensation arrangement, fringe benefit, practice, or policy maintained by an
Employer, as applicable.
Covered Termination. “Covered Termination” means an Eligible Employee’s
Separation from Service due to:
(a)
Reduction in the work force;

(b)
Elimination of a position or job restructuring;

(c)
Elimination of a position due to outsourcing;

(d)
Termination of employment by an Employer without Cause; or

(e)
Such other reasons as the Plan Administrator may, in its sole discretion, deem
appropriate.



Eligible Employee. An “Eligible Employee” means an Officer of an Employer who is
on the Employer’s United States payroll and is subject to taxation in the United
States, but excluding those employees who are hired into positions intended to
be for a limited duration, including but not limited to, interns, temporary
employees, graduate and post-graduate fellows, and project-specific positions. A
person retained to perform services for an Employer (whether for a definite or
indefinite duration) who is classified by that Employer as an independent
contractor (rather


2





--------------------------------------------------------------------------------





than an employee) shall not be an Eligible Employee for purposes of this Plan,
regardless of any subsequent re-characterization.
Employer. “Employer” means for purposes of this Plan, McDonald’s Corporation and
the Related Entities listed as participating entities in Appendix I.
ERISA. “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
Key Employee. “Key Employee” means a “specified employee” as determined in
accordance with the McDonald’s Corporation Section 409A Specified Key Employee
Policy, as in effect on January 1, 2008 and as amended from time to time in
accordance with Treasury Regulation Section 1.409A-1(i).
McDonald’s Corporation. “McDonald’s Corporation” means McDonald’s Corporation
and its successors and assigns.
Officer. “Officer” means an employee in the leadership band and above.
Participant. “Participant” means each Eligible Employee whose employment with an
Employer is terminated as a result of a Covered Termination and who meets the
other eligibility conditions for the receipt of Severance Benefits under this
Plan. An individual will cease being a Participant once payment of all severance
pay and other benefits due to such individual under the Plan has been completed
and no person will have any further rights under the Plan with respect to such
former Participant.
Plan. “Plan” means the McDonald’s Corporation Officer Severance Plan as set
forth in this document.
Plan Administrator. “Plan Administrator” means the person responsible for
administration of the Plan as set forth in Article IX of the Plan.
Plan Year. The “Plan Year” shall be the calendar year for record keeping
purposes.
Prorated TIP. “Prorated TIP” means the cash lump sum payment for certain
Participants described in Section 4.7 of the Plan who are eligible for a pro
rata bonus under McDonald’s TIP.
Related Entity. “Related Entity” means a corporation, trade, or business if it
and McDonald’s Corporation are members of a controlled group of corporations as
defined in Section 414(b) of the Code or under common control as defined in
Section 414(c) of the Code.
Related Severance Plan. A “Related Severance Plan” is any other plan, program,
policy, agreement, or arrangement providing severance benefits that is
maintained by or otherwise involves McDonald’s Corporation, any Related Entity,
or a predecessor to any such entity (or an affiliate thereof).
Release Date. “Release Date” means the date upon which a Participant’s signed
Release Agreement required under Section 3.2 of the Plan becomes irrevocable and
non-rescindable.




3





--------------------------------------------------------------------------------





Schedule. “Schedule” means the schedules attached as Appendix II to the Plan
that describe which Severance Benefits are available for different categories of
Participants.
Separation from Service. “Separation from Service” means an Eligible Employee’s
permanent cessation of the performance of services for McDonald’s Corporation
and all of its Related Entities; provided that, with respect to any Severance
Benefits required to comply with Section 409A of the Code, a “Separation from
Service” shall not be deemed to have occurred unless the Eligible Employee has
incurred a “Separation from Service” with McDonald’s Corporation and all of its
Related Entities within the meaning of Section 409A of the Code. In general,
neither a transfer of employment from an Employer to another Related Entity nor
a change in status from Eligible Employee to independent contractor or similar
non-employee service provider to an Employer or any Related Entity will be
treated as a Separation from Service.
Severance Benefits. “Severance Benefits” means the Severance Pay and any other
benefit payable pursuant to this Plan.
Severance Pay. “Severance Pay” means the lump sum cash payment made to a
Participant pursuant to Section 4.2 of the Plan.
Termination Date. A Participant’s “Termination Date” is the date on which a
Covered Termination becomes effective. The Plan Administrator shall determine
each Participant’s Termination Date and communicate that date to the
Participant.
Termination Notice. A “Termination Notice” is written notification from
McDonald’s Corporation to an Eligible Employee that the Eligible Employee will
incur a Separation from Service as a result of a Covered Termination.
Termination Notice Date. A “Termination Notice Date” is the date on which an
Eligible Employee receives the Termination Notice.
TIP. “TIP” means McDonald’s Target Incentive Plan or any annual bonus plan that
replaces the Target Incentive Plan.
TIP-Eligible. A Participant is “TIP-Eligible” if his or her Termination Date is
on or after March 1 of a calendar year and the Participant is eligible to
participate in TIP for the calendar year in which his or her Covered Termination
occurs.
Weekly Base Pay. “Weekly Base Pay” means the base salary or base wages that a
Participant earns during a week, based upon the rate of pay in effect for the
Participant immediately before the Participant’s Termination Date, excluding
overtime or any special payments. For part-time employees, weekly pay is
determined by the average number of weekly hours worked during the preceding 12
months, or shorter period of employment, if applicable.
Weeks of Severance. A Participant’s “Weeks of Severance” is defined in the
applicable Schedule.
Year of Service. A “Year of Service” means each complete twelve-month period
beginning on the Participant’s Company Service Date and ending on the
Participant’s Termination Date, with


4





--------------------------------------------------------------------------------





any period of less than 6 months being rounded down to the nearest complete
twelve-month period and any period of 6 months or more being rounded up to the
nearest complete twelve-month period. For example, a period of 10 years, 8
months, and 3 days shall equal 11 Years of Service and a period of 10 years, 5
months, and 3 days shall equal 10 Years of Service.
Years of Service shall in no event include the following:
(a)
Periods of employment for which an Eligible Employee has previously received
payments in the nature of severance pay from McDonald’s Corporation or a Related
Entity;

(b)
Periods of employment that are, or will be, taken into account in determining
payments in the nature of severance pay that is payable to an Eligible Employee
under a Related Severance Plan;

(c)
With respect to Eligible Employees who have previously terminated and been
rehired by an Employer, periods of prior employment with McDonald’s Corporation
or a Related Entity.

ARTICLE III.
Eligibility


Section 3. 1.General Eligibility Requirements. To be eligible for Severance
Benefits under the Plan, an Eligible Employee must:


(a)
Permanently cease providing services to his or her Employer as a result of a
Covered Termination;

(b)
Receive a Termination Notice on or before the date he or she has a Separation
from Service;

(c)
Remain actively and continuously employed in good standing with his or her
Employer through his or her Termination Date.

 
An Eligible Employee who is offered or entitled to receive payments in the
nature of severance pay under a Related Severance Plan is not eligible for
Severance Benefits under this Plan.
McDonald’s Corporation shall establish procedures and processes for implementing
Covered Terminations. These procedures and processes may differ depending on the
business needs and priorities of the affected work unit. The fact that an
Eligible Employee receives notice of termination of employment, or an Eligible
Employee’s employment actually terminates, shall not automatically entitle such
Eligible Employee to be considered a Participant nor automatically cause such
termination to be considered a Covered Termination.




5





--------------------------------------------------------------------------------





In the case of any Officer who is an officer of McDonald’s Corporation within
the meaning of Rule 16a-1(f) under the Securities Exchange Act of 1934, as
amended (as determined by the Board of Directors of McDonald’s Corporation), the
Compensation Committee of the Board of Directors of McDonald’s Corporation (the
“Compensation Committee”) shall determine in its sole discretion whether such
Officer shall be treated as a Participant and to what extent such Officer will
be entitled to receive Severance Benefits under this Plan. The determinations of
the Compensation Committee shall be final and binding.
In addition, an Eligible Employee will not be eligible for Severance Benefits if
he or she fails to return all property of the Employers (including, without
limitation, automobiles (unless previously purchased in accordance with Section
4.8), keys, credit cards, documents and records, identification cards,
equipment, phones, computers, etc.) within fifteen (15) days of the Eligible
Employee’s Termination Date.
Section 3. 2.Release Agreements. It is a condition of eligibility for Severance
Benefits under the Plan that the Participant shall have timely signed a release
agreement (the “Release Agreement”) within the period of time specified below
and shall not have revoked or rescinded such Release Agreement. Such Release
Agreement shall be in a form acceptable to the Plan Administrator. The Release
Agreement may include, in the Plan Administrator’s sole discretion, a covenant
not to compete with McDonald’s Corporation or its subsidiaries. A Release
Agreement must be signed no later than the date specified in the form of Release
Agreement. McDonald’s Corporation shall provide Eligible Employees with an
executable form of Release Agreement within a reasonable period of time
following the Eligible Employee’s Termination Date.


Except as provided in Section 5.1, no Severance Pay or sabbatical pay will be
paid to an Eligible Employee unless and until the Eligible Employee timely signs
the Release Agreement and the period of time for revoking or rescinding such
agreement under applicable law has expired without the Eligible Employee having
revoked or rescinded such agreement. Severance Benefits other than Severance Pay
and sabbatical payments shall be provided to an Eligible Employee in accordance
with Article IV until such time as the Eligible Employee either (a) fails to
sign a Release Agreement within the time specified above or (b) timely revokes
or rescinds an executed Release Agreement. If an Eligible Employee fails to
timely sign (and not revoke or rescind) the Release Agreement, that Eligible
Employee shall cease to receive any further Severance Benefits under this Plan
and shall repay McDonald’s Corporation the cost of any Severance Benefits
previously received by the Eligible Employee. The Employers shall have the right
to seek enforcement of this repayment right in any court of competent
jurisdiction.


If an Eligible Employee dies prior to signing the Release Agreement and the
deadline for signing the Release Agreement has not passed as of his or her date
of death, the requirement for executing the Release Agreement shall pass to the
decedent’s beneficiary (as defined in Section 7.1).






6







--------------------------------------------------------------------------------





ARTICLE IV.
Severance Benefits


Section 4.1.In General. Each Participant shall be entitled to Severance Pay and
other Severance Benefits in accordance with this Article IV and Article V below,
together with the Schedules included in Appendix II to this Plan. Except as
provided in Section 5.2, to the extent there is any conflict between the
provisions of the Plan and an applicable Schedule, the provisions of the
Schedule shall control. If a Participant would be covered by both (i) Schedule A
and (ii) one of the Schedules dealing with special circumstances (Schedule B or
C), then Schedule B or C, as applicable, shall be the only Schedule that applies
to that Participant.


Section 4.2.Computation of Severance Pay. A Participant shall receive Severance
Pay in a lump sum amount equal to his or her Weekly Base Pay multiplied by the
Participant’s Weeks of Severance, subject to the applicable minimum and maximum
set forth in the Schedules.


Section 4.3.Medical, Dental, and Vision Coverage. Except as provided otherwise
in an applicable Schedule, if a Participant is eligible to elect continuation
coverage under COBRA in accordance with the terms of the medical, dental, and/or
vision plan of the Employer and properly and timely elects such continuation
coverage, the Employer shall provide subsidized COBRA coverage during the COBRA
Severance Period. During such period, the Employer shall pay on behalf of the
Participant an amount equal to the difference between (i) the premiums the
employee would have paid for active coverage if he or she had remained employed
and (ii) the COBRA Premiums. The Employer’s payments shall be made to the entity
funding the applicable plan coverage and not directly to the Participant. The
Participant must pay his or her share of the COBRA Premiums and may not have the
premium cost withheld from the Severance Pay nor contributed to any cafeteria
plan or flexible spending account. After the COBRA Severance Period ends, the
Participant shall be responsible for paying the full cost of any remaining COBRA
coverage at the rate of 102% of the full COBRA Premium cost (i.e., 102% of both
the employee and the employer premium costs). The Employers shall not pay any
portion of the COBRA Premiums for longer than the COBRA Severance Period,
regardless of whether the Participant or his or her eligible dependents have an
additional qualifying event under COBRA. Notwithstanding the foregoing, if COBRA
is no longer required to be provided to a Participant under the federal laws
governing COBRA, all payments of COBRA Premiums for that Participant under this
Plan will also end.


Section 4.4.Transitional Assistance. The Employers shall provide each
Participant with transitional assistance if and only to the extent set forth in
the applicable Schedule. The Participant must start the transitional assistance
process within sixty (60) days of the Termination Date. In no event shall any
Participant be entitled to receive cash or other benefits in lieu of such
transitional assistance.


Section 4.5.Stock Options and Restricted Stock Units. Any equity compensation
(including, without limitation, stock options and restricted stock units)
granted to a Participant under any equity incentive plan maintained by
McDonald’s Corporation shall be treated in accordance with the terms of the
equity incentive plan, prospectus, and grant applicable to such equity
compensation.






7







--------------------------------------------------------------------------------





Section 4.6.Sabbatical. A Participant shall receive a lump sum sabbatical
payment equal to eight weeks of Weekly Base Pay if: (a) the Participant was
entitled to take a sabbatical leave immediately before his or her Termination
Date; or (b) the Participant was eligible for McDonald’s Corporation’s
sabbatical program and the Termination Date occurs on or after the ninth,
nineteenth, twenty-ninth, thirty-ninth, etc. anniversary of the Participant’s
Company Service Date but before the beginning of the year in which the
Participant would have become entitled to take a sabbatical leave. In no event
shall a Participant receive more than one sabbatical payment or more than a
total of eight weeks of Weekly Base Pay under this Section 4.6.


Section 4.7.Prorated TIP Bonuses. A Participant who is TIP-Eligible shall also
be eligible to receive a Prorated TIP payment, if the Participant terminated
employment on or after March 1 of a calendar year. The Prorated TIP payment
shall be prorated based on a fraction, the numerator of which is the number of
days from January 1 through the Termination Date in the calendar year and the
denominator of which is 365 (or 366 in a leap year). The Prorated TIP payment
shall be based on the actual performance of McDonald’s Corporation and its
subsidiaries and business units during the annual performance period and shall
be subject to supervisory discretion for the individual performance factor. The
Prorated TIP payment will be made at the same time TIP payments are made to
active employees.


Section 4.8.Company Vehicle. A Participant who has a company-provided vehicle
may purchase it and, in certain cases, may receive a prorated cash reimbursement
for recent upgrades related to such vehicle, as determined by McDonald’s Fleet
Management Department and the terms of the McDonald’s Corporation Vehicle
Program applicable to the Participant. In no event will the initial salary
reduction paid by the Participant (currently $1,500 in the case of Officers) be
refunded or repaid to the Participant.


In order to exercise the right to purchase his or her company-provided vehicle,
a Participant must provide notice of such exercise and complete the purchase in
accordance with the procedures determined by McDonald’s Fleet Management
Department, but in no event may the purchase take place before his or her
Release Date. If the Participant’s Termination Date occurs before his or her
Release Date, the Participant must return his or her company-provided vehicle on
his or her Termination Date, and the vehicle shall be returned to him or her
when such purchase can be completed.


Section 4.9.Timing Rules for Certain Reimbursements and Payments. Officer level
employees are entitled to reimbursement for certain financial planning expenses
for the year in which their Termination Date occurs. The financial planning
services must be both completed and submitted for reimbursement within three
months after the Participant’s Termination Date or, if earlier, by the last day
of the year in which the Termination Date occurs. Expenses submitted after this
date will not be reimbursed. Officers who are entitled to executive physicals
must complete their physical within six months of the Participant’s Termination
Date. If a Participant’s spouse is also eligible for a physical, the spouse also
must complete the physical within six months of the Participant’s Termination
Date.








8







--------------------------------------------------------------------------------





ARTICLE V.
Payment of Severance Pay and Sabbatical Pay
Section 5.1.Form and Timing of Payments. Except as provided in Section 5.2,
Severance Pay and sabbatical pay, if any, due under this Plan shall be paid in a
single lump sum as soon as administratively practicable following McDonald’s
Corporation’s receipt of a duly executed Release Agreement, but in no event
later than ninety (90) days after the date of Separation from Service. If a
payment that is subject to the execution of the Release Agreement could be made
in more than one taxable year, payment shall be made in the later taxable year.
Notwithstanding the foregoing, the Plan Administrator may, in his or her sole
discretion, cause the Employer to make payments at any time during the ninety
(90) day period following the date of Separation from Service even if prior to
the Release Date without waiving the Employer’s right to demand repayment, as
described in Section 3.2. Any Prorated TIP payment will be made at the same time
TIP payments are made to active employees, but in no event later than March 15
of the year following the calendar year in which the Termination occurred.


Section 5.2.Delayed Payment Date for Key Employees. Notwithstanding any
provision in this Plan or any applicable Schedule to the contrary, if a
Participant is a Key Employee as of his or her Separation from Service, the
payment of such Participant’s Severance Pay and sabbatical pay, if any, shall
not occur before the date which is six (6) months after his or her date of
Separation from Service (or in accordance with Section 7.1 if the Participant
dies before the end of such six month period).


Section 5.3.Offsets for Foreign Severance Benefits. If a Participant is entitled
to receive severance compensation as a statutory or government-funded benefit
under the laws of a foreign country, the Severance Benefits that would otherwise
be payable under this Plan may be offset by such severance compensation as the
Plan Administrator determines in his or her discretion.
ARTICLE VI.
Integration with Other Benefits


Section 6.1.Other Benefit Programs Generally. Except as provided in Section 6.7
below, Severance Benefits under this Plan are in addition to all pay and other
benefits normally payable to a Participant as of his or her Termination Date
according to the established applicable policies, plans, and procedures of
McDonald’s Corporation and its Related Entities (other than severance benefits
under any Related Severance Plan). In the event of a conflict between the terms
of this Plan document and the terms of any other benefits plans, policies,
procedures, and practices maintained by an Employer, the terms of such other
benefits plans, policies, procedures, and practices shall govern.


Section 6.2.Accrued Vacation and Leave. Without limiting the generality of
Section 6.1, each Participant shall be paid for any accrued but unused vacation
as of his or her Termination Date. If a Participant’s Termination Date occurs in
a year when he or she is eligible for an extra week of vacation under the
“Splash Program,” the Participant will be paid for any unused Splash vacation.
In addition, the Employers will waive repayment by a Participant of sabbatical
and/or short-term disability benefits that otherwise would be required if the
Participant did not return to




9





--------------------------------------------------------------------------------





active employment under the terms of the applicable sabbatical or short-term
disability program of the Employer.


Section 6.3.Continuation and Conversion Rights. On a Participant’s Termination
Date, all benefit plans, policies, fringe benefits, and pay practices in which
the Participant was participating shall cease to apply to the Participant in
accordance with the terms of such benefits plans, policies, procedures, and
practices, as applicable and in accordance with the requirements of any
applicable law, unless such benefits are specifically continued as a Severance
Benefit under this Plan. Any benefit continuation or conversion rights to which
a Participant is entitled as of his or her Termination Date shall be made
available to him or her.


Section 6.4.Educational Assistance. The Employers will continue to provide
educational assistance for any class that the Participant began to attend before
his or her Termination Notice Date; provided that the Participant complies with
all requirements for such assistance and notifies the educational assistance
service center of his or her Covered Termination within two weeks after his or
her Termination Notice Date.


Section 6.5.Severance Not Compensation; Severance Period Not Service. Except as
specifically provided herein, Severance Benefits under this Plan shall not be
construed as Compensation for purposes of determining any benefits provided
under the McDonald’s 401k Plan, the McDonald’s Deferred Compensation Plan, any
long-term incentive plan, or any other welfare benefit plan, deferred
compensation arrangement, fringe benefit, practice, or policy maintained by an
Employer for its employees. Payments for vacation pursuant to Section 6.2 shall
be Compensation for purposes of determining benefits provided under the
McDonald’s 401k Plan and the McDonald’s Deferred Compensation Plan, to the
extent so provided in the applicable plan documents. The period of time during
which Severance Benefits are being paid out or provided shall not count as
credited service for any benefit program, payroll practice (such as entitlement
to vacation or sabbatical) or for any other welfare benefit, profit sharing,
savings, retirement or deferred compensation benefit or fringe benefit plan,
practice, or policy of any Employer.


Section 6.6.Increases in Compensation, Stock Option Grants and Restricted Stock
Units. After an Eligible Employee’s Termination Notice Date, he or she shall not
be entitled to any increases in compensation, including, without limitation,
regularly scheduled merit increases or grants of stock options or restricted
stock units.


Section 6.7.Limitations on Severance. The Severance Benefits provided under this
Plan are intended to satisfy any and all statutory obligations that may arise
out of a Participant’s termination from employment with an Employer.




ARTICLE VII.
Benefits Upon Death, Re-Employment or Cause


Section 7.1.Death of Participant. In the event a Participant (including a
Participant who is a Key Employee) dies before receiving his or her Severance
Pay and sabbatical pay under the Plan, the Participant’s Severance Pay and
sabbatical pay shall be paid in a lump sum as soon as administratively
practicable following the Participant’s death, but not later than December 31


10





--------------------------------------------------------------------------------





of the year following the year of death, to the beneficiary designated by the
Participant under the McDonald’s 401k Plan. If a deceased Participant has failed
to designate a specific beneficiary under the McDonald’s 401k Plan, or if the
designated beneficiary dies before the Participant has received his or her
Severance Pay and sabbatical pay, payment of the Participant’s Severance Pay and
sabbatical pay shall be made to the Participant’s spouse if the Participant is
married as of the date of his or her death or otherwise to the Participant’s
estate.


Section 7.2.Rehired Employees. This Section shall apply to any Participant who
is subsequently reemployed by an Employer or any Related Entity before or after
all of the Participant’s Severance Benefits under this Plan have been paid or
provided, unless the applicable Employer agrees otherwise in writing. A
Participant who is rehired after his or her Termination Date shall be entitled
to receive or retain the portion of his or her Severance Pay that is
attributable to the Weeks of Severance (including any fraction of a Week of
Severance) from the Termination Date through the date the Participant is rehired
and he or she shall repay the portion, if any, of the Severance Pay previously
received by the Participant that is attributable to the Weeks of Severance
(including any fraction of a Week of Severance) on or after the date the
Participant is rehired. The Employers shall have the right to seek enforcement
of their right to repayment in any court of competent jurisdiction. A rehired
Participant shall also be entitled to receive or retain his or her (a)
sabbatical pay (if any) under Section 4.6, and (b) Prorated TIP (if any) under
Section 4.7. The following benefits will cease immediately upon the date the
Participant commences reemployment: (y) payments for COBRA premiums provided for
in Section 4.3 of the Plan, and (z) any transitional assistance under Section
4.4. A rehired Participant may keep any company-provided vehicle that he or she
purchased or was in the process of purchasing under Section 4.8 of the Plan.
Lastly, a rehired Participant shall be treated as a new employee for stock
option and restricted stock unit purposes.


Section 7.3.Discontinuance or Repayment for Cause. If the Plan Administrator
determines at any time that a Participant committed any act or omission that
would constitute Cause while he or she was employed by an Employer or any
Related Entity, the Employer may (a) cease payment of any benefit otherwise
payable to a Participant under the Plan and (b) require the Participant to repay
any and all Severance Benefits previously provided to such Participant under the
terms of this Plan. The Employers shall have the right to seek enforcement of
their rights under clause (b) above in any court of competent jurisdiction.
ARTICLE VIII.
Amendment and Termination


Section 8.1.Amendment and Termination. McDonald’s Corporation, acting through
the Compensation Committee of its board of directors or such other person or
committee appointed by the Compensation Committee, reserves the right to amend
or terminate the Plan at any time for any reason or no reason at all. Any
amendment will be evidenced by a duly authorized written instrument.


No amendment or termination shall reduce the amount of Severance Benefits
payable to any Participant whose Termination Date has already occurred, who has
signed and not revoked or rescinded the Release Agreement, and who has completed
all other applicable paperwork on or


11





--------------------------------------------------------------------------------





before the effective date of such amendment or termination. No person may amend
this Plan in a manner that would subject any Participant to taxation of his or
her Severance Pay or any other Severance Benefits under Section 409A(a)(l) of
the Code.
Section 8.2.Partial Termination of the Plan Upon a Subsidiary Change of Control
Event.
Notwithstanding any other provision of the Plan, if an Employer undergoes a
Subsidiary Change of Control Event, as defined below (a “Disaffiliated
Subsidiary”), McDonald’s Corporation, in its sole discretion, may terminate the
portion of the Plan (a “Partial Termination”) covering those Participants
(“Disaffiliated Employees”) who as of the occurrence of such Subsidiary Change
of Control Event are employed by such Disaffiliated Subsidiary. Any such Partial
Termination of the Plan shall be implemented in accordance with and subject to
the requirements imposed under Treasury Regulation Section
1.409A-3(j)(4)(ix)(B), including the following:


(a)
McDonald’s Corporation may amend the Plan pursuant to Section 8.1 at any time
during the period commencing 30 days prior and ending 12 months after the
occurrence of a Subsidiary Change of Control Event to implement a Partial
Termination with respect to such Subsidiary Change of Control Event.

(b)
If a Partial Termination amendment is timely adopted, each Disaffiliated
Employee will receive, within the 12 month period following the date the Partial
Termination amendment is adopted, a lump sum distribution of his or her balance
under the Plan and his or her entire account balance under all other McDonald’s
Corporation-sponsored deferred compensation plans that together with this Plan
are required to be treated as a single “plan” under Treasury Regulation Section
1.409A-1(c)(2).

(c)
An Employer shall undergo a “Subsidiary Change of Control Event” if (i) it
ceases to be a Related Entity of McDonald’s Corporation as a result of a stock
or asset sale or similar transaction and (ii) such sale or other transaction
constitutes a “change in ownership” (within the meaning of Treasury Regulation
Section 1.409A-3(i)(5)(v)) of such Employer, a “change in effective control”
(within the meaning of Treasury Regulation Section 1.409A-3(i)(5)(vi)(1)) of
such Employer, or a “change in the ownership of a substantial portion of the
assets” (within the meaning of Treasury Regulation Section 1.409A-3(i)(5)(vii))
of such Employer.

ARTICLE IX.
Administration
Section 9.1.Administrator and Named Fiduciary. McDonald’s Corporation has
designated the Executive Vice President - Chief People Officer to act as Plan
Administrator of the Plan with sole discretionary authority to determine
eligibility for Plan benefits and construe the terms of the Plan, including
factual determinations. Benefits under the Plan shall be paid only if the Plan
Administrator decides in his or her discretion that the Claimant is entitled to
such benefits. The decisions of the Plan Administrator are final and conclusive
for all questions concerning administration of the Plan.






12
 





--------------------------------------------------------------------------------





The Plan Administrator may delegate to other persons responsibilities for
performing certain of the duties of the Plan Administrator under the terms of
the Plan and may seek such expert advice as the Plan Administrator deems
reasonably necessary with respect to the Plan. The Plan Administrator shall be
entitled to rely upon the information and advice furnished by such delegates and
experts, unless the Plan Administrator has actual knowledge that such
information and advice is inaccurate or unlawful. Notwithstanding the foregoing,
the Compensation Committee shall have the final authority with respect to all
Severance Benefits under the Plan for executive Officers subject to Section 16
of the Securities Exchange Act of 1934.
Section 9.2.Plan Information.


Name of Plan:
McDonald’s Corporation Officer Severance Plan
 
 
Plan Number:
533
 
 
Plan Sponsor:
McDonald's Corporation
 
 
Plan Administrator:
Executive Vice President - Chief People Officer of McDonald’s Corporation
110 N. Carpenter Street
Chicago, Illinois 60607
630-623-3000
 
 
 



Agent for Service of Process: The General Counsel of McDonald’s Corporation is
designated as agent for service of legal process. Notice to the General Counsel
should be addressed to McDonald’s Corporation c/o Jerry Krulewitch, General
Counsel, 110 N. Carpenter Street, Chicago, Illinois 60607, phone number
630-623-3000. Service of legal process may also be made upon the Plan
Administrator.
The Employer Identification Number (“EIN”) assigned by the Internal Revenue
Service to McDonald’s Corporation is 36-2361282.
The Plan is funded through the general assets of McDonald’s Corporation.
Section 9.3.ERISA Rights. A Participant in the Plan is entitled to certain
rights and protections under ERISA. ERISA provides that Participants shall be
entitled to:


(a)
Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as worksites, all documents governing the Plan,
including insurance contracts and collective bargaining agreements, and a copy
of the latest annual report (Form 5500 series) filed by the Plan with the U.S.
Department of Labor and available at the Public Disclosure Room of the Pension
and Welfare Benefit Administration.

(b)
Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan. The administrator may make a reasonable
charge for the copies.









13







--------------------------------------------------------------------------------





In addition to creating rights for Plan Participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit Plan.
The people who operate the Plan, called “fiduciaries” of the Plan, have a duty
to do so prudently and in the interest of Plan Participants and beneficiaries.
No one, including an Employer or any other person, may fire or otherwise
discriminate against employees in any way to prevent someone from obtaining a
welfare benefit or exercising their rights under ERISA.
If a Participant’s claim for a welfare benefit is denied or ignored, in whole or
in part, the Participant has a right to know why this was done, to obtain copies
of documents relating to the decision without charge, and to appeal any denial,
all within certain time schedules.
Under ERISA, there are steps Participants can take to enforce the above rights.
For instance, if a Participant requests a copy of Plan documents or the latest
annual report from the Plan and does not receive them within 30 days, he or she
may file suit in a Federal court. In such a case, the court may require the Plan
Administrator to provide the materials and pay the Participant up to $110 a day
until the Participant receives the materials, unless the materials were not sent
because of reasons beyond the control of the administrator. If a Participant has
a claim for benefits which is denied or ignored, in whole or in part, he or she
may file suit in a state or Federal court. Additional information on claims is
provided in Article X (“Claims Procedure”). If it should happen that Plan
fiduciaries misuse the Plan’s money or a Participant is discriminated against
for asserting his or her rights, a Participant may seek assistance from the U.S.
Department of Labor, or file suit in a Federal court. The court will decide who
should pay court costs and legal fees. If the Participant is successful the
court may order the person the Participant has sued to pay these costs and fees.
If the Participant loses, the court may order the Participant to pay these costs
and fees, for example, if it finds the Participant’s claim is frivolous.
Any questions about the Plan should be directed to the Plan Administrator. If a
Participant has any questions about this statement or about his or her rights
under ERISA, or if he or she needs assistance in obtaining documents from the
Plan administrator, the Participant should contact the nearest office of the
Pension and Welfare Benefits Administration, U.S. Department of Labor, listed in
a telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210. Participants may also obtain
certain publications about their rights and responsibilities under ERISA by
calling the publications hotline of the Employee Benefits Security
Administration.
ARTICLE X.
Claims Procedure


Section 10.1.Filing a Claim. Any individual who believes he or she is eligible
for Severance Benefits under this Plan that have not been provided may submit
his or her application for Severance Benefits to the Plan Administrator (or to
such other person who may be designated by the Plan Administrator) in writing in
such form as is provided or approved by the Plan Administrator. A Claimant shall
have no right to seek review of a denial of Severance Benefits, or to bring any
action in any court to enforce a Claim, prior to filing a Claim and exhausting
rights under this Article X.






14







--------------------------------------------------------------------------------





When a Claim has been filed properly, it shall be evaluated and the Claimant
shall be notified of the approval or the denial of the Claim within ninety (90)
days after the receipt of such Claim unless special circumstances require an
extension of time for processing the Claim. If such an extension of time for
processing is required, written notice of the extension shall be furnished to
the Claimant prior to the termination of the initial ninety (90) day period,
which notice shall specify the special circumstances requiring an extension and
the date by which a final decision will be reached (which date shall not be
later than one hundred and eighty (180) days after the date on which the Claim
was filed). A Claimant shall be given a written notice in which the Claimant
shall be advised as to whether the Claim is granted or denied, in whole or in
part. If a Claim is denied, in whole or in part, the notice shall contain (a)
the specific reasons for the denial, (b) references to pertinent Plan provisions
upon which the denial is based, (c) a description of any additional material or
information necessary to perfect the Claim and an explanation of why such
material or information is necessary, and (d) the Claimant’s right to seek
review of the denial.
Section 10.2.Review of Claim Denial. If a Claim is denied, in whole or in part,
the Claimant shall have the right to (a) request that the Plan Administrator
review the denial, (b) review pertinent documents, and (c) submit issues and
comments in writing, provided that the Claimant files a written request for
review with the Plan Administrator within sixty (60) days after the date on
which the Claimant received written notification of the denial. Within sixty
(60) days after a request for review is received, the review shall be made and
the Claimant shall be advised in writing of the decision on review, unless
special circumstances require an extension of time for processing the review, in
which case the Claimant shall be given a written notification within such
initial sixty (60) day period specifying the reasons for the extension and when
such review shall be completed (provided that such review shall be completed
within one hundred and twenty (120) days after the date on which the request for
review was filed). The decision on review by the Plan Administrator shall be
forwarded to the Claimant in writing and shall include specific reasons for the
decision and reference to Plan provisions upon which the decision is based. A
decision on review shall be final and binding on all persons for all purposes.


Section 10.3.Exhaustion of Claims Procedure. If a Claimant fails to file a
request for review in accordance with the procedures described above, he or she
will lose the right to have a claim reviewed or to bring an action to court and
the denial of the claim will be final. A Claimant will also lose the right to
bring an action to court if more than one hundred eighty (180) days have elapsed
since the Plan Administrator rendered a final determination on review.
ARTICLE XI.
Miscellaneous


Section 11.1.Participant Information. Each Participant shall notify the Plan
Administrator of his or her mailing address and each change of mailing address.
In addition, each Participant shall be required to furnish the Plan
Administrator with any other information and data that McDonald’s Corporation or
the Plan Administrator considers necessary for the proper administration of the
Plan. The information provided by the Participant under this provision shall be
binding upon the Participant, his or her dependents, and any beneficiary for all
purposes of the Plan. McDonald’s Corporation and the Plan Administrator shall be
entitled to rely on any






15





--------------------------------------------------------------------------------





representations regarding personal facts made by a Participant, his or her
dependents, or beneficiary, unless such representations are known to be false.
The receipt of Severance Benefits under the Plan by each Participant is
conditioned upon the Participant furnishing full, true, and complete data,
evidence or other information and the Participant’s timely signature of any
document related to the Plan, as requested by McDonald’s Corporation or the Plan
Administrator.


Section 11.2.Successors and Assigns. The obligations of McDonald’s Corporation
under the Plan shall be assumed by its successors and assigns.


Section 11.3.Employment Rights. The existence of the Plan shall not confer any
legal or other rights upon any employee to continuation of employment.
McDonald’s Corporation and its Related Entities reserve the right to terminate
any employee with or without cause at any time, notwithstanding the provisions
of this Plan.


Section 11.4.Controlling Law, Venue. The provisions of this Plan shall be
governed, construed and administered in accordance with ERISA. To the extent
that ERISA does not apply, the Plan shall be construed and enforced according to
the laws of the State of Illinois, without regard to its conflict of law
provisions. Any court action must be brought in the U.S. District Court for the
Northern District of Illinois, where the Plan is administered.


Section 11.5.Notices. Any notice, request, election, or other communication
under this Plan shall be in writing and shall be considered given when delivered
personally or mailed by first class mail properly addressed (which, in the case
of a Participant, shall include mailing to the last address provided to the Plan
Administrator by such Participant).


Section 11.6.Interests Not Transferable. The interest of persons entitled to
Severance Benefits under the Plan are not subject to their debts or other
obligations. Except as provided in Section 7.1 and Section 11.2 above, and
Section 11.12 below, as required by federal or state garnishment orders issued
to the Plan or McDonald’s Corporation or any Employer, or as may be required by
ERISA, may not be voluntarily or involuntarily sold, transferred, alienated,
assigned, or encumbered.


Section 11.7.Mistake of Fact or Law. Any mistake of fact or misstatement of fact
shall be corrected when it becomes known and proper adjustment made by reason
thereof. A Participant shall be required to return any payment, or portion
thereof, made by mistake of fact or law to the applicable Employer that made
such payment.


Section 11.8.Representations Contrary to the Plan. No employee, Officer, or
director of McDonald’s Corporation has the authority to alter, vary, or modify
the terms of the Plan or the Severance Benefits available to any Participant
except by means of a written amendment duly authorized by the Board of Directors
of McDonald’s Corporation or its delegate, in accordance with the provisions of
the Plan. No verbal or written representations contrary to the terms of the Plan
and any duly authorized written amendment in effect as of the date such
representation was made shall be binding upon the Plan, the Plan Administrator,
McDonald’s Corporation, or any Related Entity.






16







--------------------------------------------------------------------------------





Section 11.9.Plan Funding. The Severance Benefits described in this Plan are
funded through Employer contributions. No Participant or beneficiary thereof
shall acquire by reason of the Plan any right in or title to any assets, funds,
or property of McDonald’s Corporation or any Employer. Any Severance Benefits
that become payable under the Plan are unfunded obligations of the Participant’s
Employer, and shall be paid from the general assets of such Employer. No
employee, Officer, director, or agent of McDonald’s Corporation or any Related
Entity guarantees in any manner the payment of Severance Benefits.


Section 11.10. Headings. The headings in this Plan are for convenience of
reference and shall not be given substantive effect.


Section 11.11. Severability. If any provision of this Plan is held illegal or
invalid for any reason, the other provisions of this Plan shall not be affected.


Section 11.12. Taxation. Notwithstanding any other provision of this Plan, the
Employers may withhold from any and all Severance Benefits such United States
federal, state, or local or foreign taxes as may be required to be withheld
pursuant to any applicable law or regulation. To the extent applicable, it is
intended that portions of this Plan either comply with or be exempt from the
provisions of Code Section 409A. This Plan shall be administered in a manner
consistent with this intent and any provision that would cause this Plan to fail
to either constitute a welfare benefit plan under ERISA or comply with or be
exempt from Code Section 409A, as the case may be, shall have no force and
effect.


Section 11.13. Indemnification. Neither the Board of Directors, nor the
Compensation Committee, nor any employee of McDonald’s Corporation, nor any
person acting at the direction thereof (each such person an “Affected Person”),
shall have any liability to any person (including without limitation, any
Participant), for any act, omission, interpretation, construction, or
determination made in connection with this Plan (or any payment made under this
Plan). Each Affected Person shall be indemnified and held harmless by McDonald’s
Corporation against and from any loss, cost, liability, or expense (including
attorneys’ fees) that may be imposed upon or incurred by such Affected Person in
connection with or resulting from any action, suit, or proceeding to which such
Affected Person may be a party or in which such Affected Person may be involved
by reason of any action taken or omitted to be taken under the Plan and against
and from any and all amounts paid by such Affected Person, with McDonald’s
Corporation’s approval, in settlement thereof, or paid by such Affected Person
in satisfaction of any judgment in any such action, suit, or proceeding against
such Affected Person; provided that, McDonald’s Corporation shall have the
right, at its own expense, to assume and defend any such action, suit, or
proceeding and, once McDonald’s Corporation gives notice of its intent to assume
the defense, McDonald’s Corporation shall have sole control over such defense
with counsel of its choice. The foregoing right of indemnification shall not be
available to an Affected Person to the extent that a court of competent
jurisdiction in a final judgment or other final adjudication, in either case,
not subject to further appeal, determines that the acts or omissions of such
Affected Person giving rise to the indemnification claim resulted from such
Affected Person’s bad faith, fraud or willful wrongful act or omission, or
breach of fiduciary duty. The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which Affected Persons may
be entitled under McDonald’s Corporation’s Certificate of Incorporation or






17





--------------------------------------------------------------------------------





Memorandum and Articles of Association, as a matter of law, or otherwise, or any
other power that McDonald’s Corporation may have to indemnify such person or
hold them harmless.


Executed this January 10, 2019    
 
 
McDONALD’S CORPORATION
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
/s/ David Fairhurst
 
 
 
 
David Fairhurst
 
 
 
 
Corporate Executive Vice President and Chief People Officer
 
 
 
 
 
 
 



































18







--------------------------------------------------------------------------------





Appendix I - Participating Entities
McDonald’s Corporation Officer Severance Plan
McDonald's USA, LLC
McDonald's Latin America, LLC
McDonald's Global Markets, LLC
McDonald's Restaurants of Alabama, Inc.
McDonald's Restaurants of Alaska, Inc.
McDonald's Restaurants of Arizona, Inc.
McDonald's Restaurants of Arkansas, Inc.
McDonald's Restaurants of California, Inc.
McDonald's Restaurants of Colorado, Inc.
McDonald's Restaurants of Connecticut, Inc.
McDonald's Restaurants of Delaware, Inc.
McDonald's Restaurants of District of Columbia, Inc.
McDonald's Restaurants of Florida, Inc.
McDonald's Restaurants of Georgia, Inc.
McDonald's Restaurants of Hawaii, Inc.
McDonald's Restaurants of Idaho, Inc.
McDonald's Restaurants of Illinois, Inc.
McDonald's Restaurants of Indiana, Inc.
McDonald's Restaurants of Iowa, Inc.
McDonald's Restaurants of Kansas, Inc.
McDonald's Restaurants of Kentucky, Inc.
McDonald's Restaurants of Louisiana, Inc.
McDonald's Restaurants of Maine, Inc.
McDonald's Restaurants of Maryland, Inc.
McDonald's Restaurants of Massachusetts, Inc.
McDonald's Restaurants of Michigan, Inc.
McDonald's Restaurants of Minnesota, Inc.
McDonald's Restaurants of Mississippi, Inc.
McDonald's Restaurants of Missouri, Inc.
McDonald's Restaurants of Montana, Inc.
McDonald's Restaurants of Nebraska, Inc.
McDonald's Restaurants of Nevada, Inc.
McDonald's Restaurants of New Hampshire, Inc.
McDonald's Restaurants of New Jersey, Inc.
McDonald's Restaurants of New Mexico, Inc.
McDonald's Restaurants of New York, Inc.
McDonald's Restaurants of North Carolina, Inc.
McDonald's Restaurants of Ohio, Inc.
McDonald's Restaurants of Oklahoma, Inc.
McDonald's Restaurants of Oregon, Inc.
McDonald's Restaurants of Pennsylvania, Inc.
McDonald's Restaurants of Rhode, Island, Inc.
McDonald's Restaurants of South Carolina, Inc.
McDonald's Restaurants of Tennessee, Inc.
19





--------------------------------------------------------------------------------





McDonald's Restaurants of Texas, Inc.
McDonald's Restaurants of Utah, Inc.
McDonald's Restaurants of Vermont, Inc.
McDonald's Restaurants of Virginia, Inc.
McDonald's Restaurants of Washington, Inc.
McDonald's Restaurants of West Virginia, Inc.
McDonald's Restaurants of Wisconsin, Inc.
McDonald's Restaurants of Wyoming, Inc.










































































20





--------------------------------------------------------------------------------





Appendix II - Schedules of Benefits
McDonald’s Corporation Officer Severance Plan
Schedule A
Severance Benefits for
Participants who are Officers


This Schedule sets forth the Severance Benefits under the Plan for those
Participants who are not subject to Schedules B or C. If applicable, benefits
may be delayed for six months, as described in Section 5.2.


Weeks of Severance: For purposes of this Schedule, “Weeks of Severance” shall be
defined as two (2) weeks for each Year of Service, subject to a minimum of
twenty-six (26) weeks and a maximum of fifty-two (52) weeks.


Severance Pay: Each Participant shall receive Severance Pay in a lump sum in an
amount equal to his or her Weekly Base Pay multiplied by his or her Weeks of
Severance.


Medical/Dental Coverage: The Employers shall make the payments for COBRA
Premiums provided for in Section 4.3 of the Plan, beginning on the Participant's
COBRA start date, for the longer of (i) six months or (ii) the COBRA Severance
Period.


Transitional Assistance: Each Participant covered by this Schedule shall receive
transitional assistance under a senior executive program as provided for in
Section 4.4, at the expense of the Employers, for a period of not more than 12
months, beginning not later than sixty (60) days after the Participant's
Termination Date.


Prorated TIP: Each Participant who is TIP-Eligible may receive a Prorated TIP,
if any, computed in accordance with Section 4.7 of the Plan.


Company Vehicle: Section 4.8 of the Plan shall apply to each Participant who has
a
company-provided vehicle.
Other Severance Benefits: A Participant shall also receive, if otherwise
eligible, the Severance Benefits provided for in Section 4.5 (equity awards) and
Section 4.6 (sabbatical).


















21





--------------------------------------------------------------------------------





McDonald’s Corporation Officer Severance Plan
Schedule B


Severance Benefits for
Participants Becoming Restaurant Operators
This Schedule sets forth the Severance Benefits under the Plan for those
Participants who are full-time employees or benefits-eligible part-time
employees immediately before their Termination Dates and who become restaurant
operators (either as owner/operators or in a joint venture with an Employer).
Weeks of Severance: For purposes of this Schedule, “Weeks of Severance” shall be
defined as the lesser of (i) sixteen (16) weeks or (ii) the number of weeks from
the Participant’s Termination Date until the Participant is projected to begin
operation of a restaurant franchised by McDonald’s Corporation, as determined by
the Plan Administrator in its sole discretion.
Severance Pay: Each Participant shall receive Severance Pay in a lump sum in an
amount equal to his or her Weekly Base Pay multiplied by his or her Weeks of
Severance.
Medical/Dental Coverage: The Employers shall make the payments for COBRA
Premiums provided for in Section 4.3 of the Plan during the Participant’s COBRA
Severance Period.
Prorated TIP: A Participant who is TIP-Eligible may receive a Prorated TIP, if
any, computed in accordance with Section 4.7 of the Plan.
Company Vehicle: Section 4.8 of the Plan shall apply to each Participant who has
a company-provided vehicle.
Other Severance Benefits: A Participant who is covered by this Schedule shall
also receive, if otherwise eligible, the Severance Benefits provided for in
Section 4.5 (equity awards) and Section 4.6 (sabbatical) of the Plan, but shall
not receive the Severance Benefits provided for in Section 4.4 (transitional
assistance) of the Plan.














22





--------------------------------------------------------------------------------





McDonald’s Corporation Officer Severance Plan
Schedule C


Severance Benefits for
Qualifying Outsourced Employees
This Schedule sets forth the Severance Benefits under the Plan for each
Participant (1) who is a full-time employee or a benefits-eligible part-time
employee before his or her Termination Date, (2) whose Covered Termination
occurs as a result of the elimination of his or her job because the functional
area is outsourced, and (3) who is offered employment with the entity that will
be providing services on an outsourced basis to McDonald’s Corporation or a
Related Entity in a position with a level of responsibility comparable to his or
her job that was eliminated (as determined by the Plan Administrator in his or
her sole discretion), at a rate of Weekly Base Pay not less than 80% of his or
her rate of Weekly Base Pay immediately before the Termination Date, and located
not more than 25 miles from the location of his or her eliminated job,
regardless of whether the Participant accepts or rejects such offer (referred to
as a “Qualifying Outsourced Employee”).
Weeks of Severance: For purposes of this Schedule, “Weeks of Severance” shall be
defined as four (4) Weeks of Severance.
Severance Pay: Each Participant shall receive Severance Pay in a lump sum in an
amount equal to his or her Weekly Base Pay multiplied by his or her Weeks of
Severance.
Medical/Dental Coverage: The Employers shall make the payments for COBRA
Premiums provided for in Section 4.3 of the Plan during the Participant’s COBRA
Severance Period (i.e., one month).
Prorated TIP: A Qualifying Outsourced Employee who is TIP-Eligible may receive a
Prorated TIP, if any, computed in accordance with Section 4.7 of the Plan.
Company Vehicle: Section 4.8 of the Plan shall apply to each Qualifying
Outsourced Employee who has a company-provided vehicle.
Other Severance Benefits: A Qualifying Outsourced Employee shall also receive,
if otherwise eligible, the Severance Benefits provided for in Section 4.5
(equity awards) and Section 4.6 (sabbatical), but shall not receive the
Severance Benefits provided for in Section 4.4 (transitional assistance
























23



